Without committing this court to all that appears in the opinion of the Court of Appeals, the majority of this court consisting of ANDERSON, C. J., and SOMERVILLE, GARDNER, and MILLER, JJ., are of opinion that the decision of the Court of Appeals should not be here revised upon the finding of error without injury in this cause, and on this ground the writ is denied.
Justices SAYRE, THOMAS, and BOULDIN are of opinion that the evidence commented upon by state's counsel was erroneously admitted, over defendant's objection and exception, and that the argument of the solicitor transcended the rule, and that the writ should be granted.
Writ denied.
ANDERSON, C. J., and SOMERVILLE, GARDNER, and MILLER, JJ., concur.
SAYRE, THOMAS, and BOULDIN, JJ., dissent.